                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                         CRIMINAL NO. 2:19-cr-35-KS-MTP

RODNEY RENCHIE AND
JUSTIN WILLIAMS


                                  ORDER OF CONTINUANCE

       This cause having come before the Court on the motion of defendant Rodney Renchie to

continue this matter [30], and the Government stating that they have no objection to the relief

requested, and the Court having considered said motion, finds that for the following reasons said

motion is well taken and is hereby granted, and that the period of delay shall be excluded in

computing the time within which the trial of this matter commence in accordance with the Speedy

Trial Act, 18 U.S.C. § 3161.

       Also having duly considered the factors articulated in Title 18, Section 3161(h)(7)(B)(ii)

to determine the appropriateness of a continuance, the Court finds that defense counsel for

defendant Renchie has received discovery but has not had time to review it and visit with her

client since receiving it, and the decision to proceed to trial or plead guilty cannot be made within

the deadline currently set. Defense counsel needs additional time to fully review discovery and

adequately prepare for trial. Pursuant to Title 18, Section 3161(h)(7)(A) of the United States Code,

the ends of justice outweigh the best interests of the public and the defendant in a speedy trial in

this cause and are best served by granting the requested continuance.

       The Court finds that the defendant has specifically waived any speedy trial objections

heretofore arising or which may arise as a result of this requested continuance under the Speedy
Trial Act or the Constitution in the case at bar finds that this motion should be granted for the

reasons described above.

       The Court further finds that Renchie and co-defendant, Justin Williams are jointly indicted

and that to not continue Williams’ trial would require two trials and cause a waste of judicial

resources. Williams voices no objection to the continuance and the Court finds that the trial date

of Williams should also be continued to the next trial term beginning October 14, 2019.

       IT IS THEREFORE ORDERED that this matter be continued until the Court’s next trial

term beginning on October 14, 2019, and that the period of delay shall be excluded in computing

the time within which the trial of this matter commence in accordance with the Speedy Trial Act,

18 U.S.C. §3161.

       SO ORDERED this the _ 20th___ day of August, 2019.




                                                    _ _s/Keith Starrett    _______
                                                    UNITED STATES DISTRICT JUDGE
